—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered June 27, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third *62degree, and sentencing him, as a second felony offender, to a term of IVs to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The totality of defendant’s conduct, in the context of the entire transaction, provided ample evidence of accomplice liability. There was no reasonable explanation for defendant’s behavior other than his intentional participation in the sale. Concur— Ellerin, P. J., Nardelli, Williams, Rubin and Andidas, JJ.